333 F.2d 842
In the Matter of KISH INDUSTRIES, INC., Debtor-Appellant.KISH INDUSTRIES, INC., Appellantv.William H. NICHOLLS, Jr., Trustee, Appellee.
No. 15982.
United States Court of Appeals Sixth Circuit.
June 26, 1964.

Frederick L. Stackable, Lansing, Mich., for appellant.
Frederick L. Stackable, Lansing, Mich., Bernard Jay Coven, New York City, Harold W. Glassen, Lansing, Mich., for appellee.
J. Kirk Windle, Chicago, Ill., Philip A. Loomis, Jr., General Counsel, Walter P. North, Associate General Counsel, Securities and Exchange Commission, Washington, D. C., Thomas B. Hart, Regional Administrator, J. Kirk Windle, Special Counsel, William D. Scheid, Attorney, Securities and Exchange Commission, Chicago, Ill., on brief, for Securities and Exchange Commission.
Before CECIL, O'SULLIVAN and EDWARDS, Circuit Judges.

ORDER.

1
This cause having this day, June 19, 1964, come on to be heard upon the motion of the trustee, William H. Nicholls, Jr., to advance the hearing on the appeal of the Kish Industries, Inc., debtor in the above cause, from various orders of the United States District Court for the Western District of Michigan, and upon the motion of the Securities & Exchange Commission to dismiss the aforesaid appeal, and this Court having considered said motions and the briefs filed in support thereof, and the arguments of counsel for the appellant, the appellee and the Securities & Exchange Commission, and it appearing to this Court therefrom that whatever relief could be granted by this Court upon said appeal may still be obtained, if need therefor is shown or hereafter arises, in the said District Court,

Now, therefore, it is ordered:

2
1) That the advance of said appeal for hearing on this day is hereby confirmed.


3
2) That said appeal may be, and is hereby dismissed, without prejudice to the right of the aforesaid Kish Industries, Inc., to apply to the said United States District Court for relief from any action heretofore taken therein in this cause, upon a showing that such relief is necessary to the proper administration and disposition of the affairs of said debtor.